          Case 1:18-cr-00373-RJS Document 800 Filed 04/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 18-cr-373 (RJS)
                                                                    ORDER
 LLOYD GORDON,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of Defendant’s signed Waiver of Right to be Present at Criminal

Proceeding form, attached, indicating that he consents to proceeding remotely for his sentencing.

Accordingly, IT IS HEREBY ORDERED THAT Defendant’s sentencing will take place on April

6, 2021 via CourtCall videoconference. In addition, due to the limited time allotments for remote

proceedings at the Metropolitan Detention Center (Brooklyn), the sentencing will take place at

9:00 a.m. Chambers will email the parties directly in due course with instructions for accessing

the CourtCall conference. Members of the public may monitor the proceeding through CourtCall’s

public access audio line by using the following credentials:


                Dial-in:              855-268-7844
                Access code:          32091812#
                PIN:                  9921299#


SO ORDERED.

Dated:          April 1, 2021
                New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
Case 1:18-cr-00373-RJS Document 800 Filed 04/01/21 Page 2 of 3
Case 1:18-cr-00373-RJS Document 800 Filed 04/01/21 Page 3 of 3
